Title: To John Adams from Timothy Pickering, 4 October 1798
From: Pickering, Timothy
To: Adams, John



(private)Sir,Trenton Octr. 4. 1798.

As the information contained in the inclosed letter from Theodore Foster esqr. may possibly become a subject of public speculation, I think it proper to lay it before you. My information of Gerbier’s enquiry of the Christian name of Mr. Foster comes from our consul at the Cape, who knew not the object of the enquiry. Mr. Foster’s letter explains it. I also have the honour to inclose a copy of my answer to Mr. Foster.
I have for some time thought that General Collot and some other foreigners ought to be ordered to depart from the U. States: I will prepare the form of an order and submit it to you in a day or two.
I am with great respect / Sir / your most obt. Servant
Timothy Pickering